IN THE SUPREME COURT OF TEXAS

                                 No. 10-0657

            IN RE GT VENTURE MANAGEMENT, AG AND SACHA H. SPINDLER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion to stay, filed August  26,  2010,  is
granted.  All trial court proceedings in Cause  No.  2010-11387,  styled  GT
Venture  Management,  AG,  Sacha  H.  Spindler,  and  Nationwide   Utilities
Corporation f/k/a Pluris Energy Group, Inc. v. Kenneth Koepke, in the  113th
District Court of Harris County, Texas, are stayed pending further order  of
this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.


            Done at the City of Austin, this September 10, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk